Citation Nr: 1404481	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  12-03 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a separate compensable rating for left lower extremity radiculopathy, related to the service-connected lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	 John Worman, Attorney


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel






INTRODUCTION

The Veteran served on active duty from April 1990 to April 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  An August 2011 rating decision granted service connection and assigned a 10 percent disability rating for lumbar spine degenerative disc disease and disc bulge with left lower extremity radiculopathy.

2.  The evidence of record does not support the assignment of a separate compensable rating for left lower extremity radiculopathy, as related to the Veteran's service-connected lumbar spine degenerative disc disease and disc bulge.


CONCLUSION OF LAW

The criteria for a separate compensable rating for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 4.124a, Diagnostic Codes 5237, 8530 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  In a January 2011 statement, the Veteran acknowledged receipt of the notice letter as part of the Benefits Delivery at Discharge (BDD) program; an additional letter sent to the Veteran in November 2011 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA obtained the Veteran's Social Security Administration (SSA) disability determination, and related records in February 2012.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The February 2011 pre-discharge VA examination is adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was scheduled for an additional VA examination in March 2012, but did not report for it.  Accordingly, as the Veteran's current claim is a downstream issue from his original claim for service connection, his disability will be rated based on the evidence of record.  38 C.F.R. § 3.655 (b) (2013).

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability, although VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As noted above, an August 2011 rating decision granted service connection and assigned a 10 percent disability rating for lumbar spine degenerative disc disease and disc bulge with left lower extremity radiculopathy under Diagnostic Code 5237.  Diagnostic Code 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  A Note to the General Rating Formula indicates that any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  In his November 2011 notice of disagreement, the Veteran specified that his appeal was with respect to the RO's decision not to award a separate rating for his left lower extremity radiculopathy.  Accordingly, the Board's decision will be limited to this issue.

Diagnostic Code 8530 provides noncompensable (0 percent) rating for mild or moderate incomplete paralysis of the ilio-inguinal nerve and a 10 percent disability rating for severe incomplete to complete paralysis of the ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8530 (2013).  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration; when the involvement is wholly sensory, the rating should be for the mild, or at most, moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

In this case, the evidence does not establish entitlement to a separate compensable rating for left lower extremity radiculopathy as  related to the Veteran's lumbar spine degenerative disc disease with disc bulge.  As noted above, for a compensable rating to be assigned, the paralysis must be severe incomplete or complete.  At the February 2011 VA examination, the Veteran reported that he experienced left hip/groin radiculopathy once every two days.  However, physical examination showed that the deep tendon reflexes were normal, and that sensation was intact on testing.  Moreover, the examiner noted that the Veteran's walking was not affected by his overall condition, and that he used no assistive devices.  Because this evidence does not show more than a moderate degree of lost or impaired neurologic function of the left lower extremity, a compensable rating is not warranted.

It is reiterated that the Veteran was scheduled for a VA examination in March 2012, shortly after he indicated his disagreement in November 2011 with the RO's August 2011 decision not to assign a separate rating for left lower extremity radiculopathy.  However, the Veteran did not report for this examination and did not notify VA that he had good cause to do so.  The provisions of 38 C.F.R. § 3.655 address the consequences of a claimant's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause" fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Thus, the Veteran's appeal must be decided without the benefit of any medical evidence potentially generated by an additional examination.  Based on that discussed above, the disability picture as documented by the evidence dated during the appeal period does not support a separate compensable rating.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the radiculopathy, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's radiculopathy; marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and a separate compensable rating for left lower extremity radiculopathy is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A separate compensable rating for left lower extremity radiculopathy is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


